Citation Nr: 0510578	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-38 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, laryngeal surface of epiglottis, (throat cancer, 
claimed as cancer of the lymph nodes, chest, and epiglottis) 
claimed as due to in-service exposure to ionizing radiation.  

2.  Entitlement to service connection for melanoma, claimed 
as due to in-service exposure to ionizing radiation.

3.  Entitlement to service connection for a respiratory 
disability manifested by chronic obstructive pulmonary 
disease (COPD), emphysema lung disease, lung mass scars, and 
lesions on vocal chords, claimed as due to in-service 
asbestos exposure.  

4.  Entitlement to service connection for a prostate 
condition, claimed as due to in-service exposure to ionizing 
radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1959 to September 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the RO which denied 
service connection on a direct basis, and on a presumptive 
basis, for squamous cell carcinoma, laryngeal surface of 
epiglottis, melanoma, and for a prostate condition, all 
claimed as due to in-service exposure to ionizing radiation.  
Service connection was also denied for respiratory disorders 
including COPD, emphysema, lung scars and lesions on vocal 
chords, all claimed as due to in-service asbestos exposure.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma, laryngeal surface 
of epiglottis, is a radiogenic disease, but it is not shown 
to be a result of in-service exposure to ionizing radiation 
or otherwise related to military service.  

2.  The veteran does not have a current diagnosis of melanoma 
that is shown to be a result of in-service exposure to 
ionizing radiation or otherwise related to military service.  

3.  The veteran's respiratory disorders are not shown to be 
etiologically related to active service, or asbestos 
exposure.

4.  The veteran is not shown to have a current prostate 
condition that was incurred in or aggravated by service, or 
that resulted from in-service exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma, laryngeal surface of epiglottis, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).

2.  Melanoma was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).

3.  A prostate disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

4.  A respiratory disorder, to include a respiratory disorder 
attributable to asbestos exposure or exposure to ionizing 
radiation, was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate a 
claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to service connection for disabilities based on 
in-service exposure to ionizing radiation and asbestos, the 
Board finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in June 
2003 informed him that to establish entitlement to service 
connection for a disability, the evidence must show that the 
veteran had a current disability that was incurred in or 
aggravated by service, or which was due to an event in 
service causing injury or disease.  The veteran was also 
informed that unless one of the veteran's diseases qualified 
for an automatic presumption of service connection, a 
relationship would have to be shown between an incident in 
service and the current disability.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The June 
2003 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The June 2003 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims prior to the initial rating 
decision denying those claims, the RO did send a subsequent 
duty to assist letter to the veteran in November 2004, which 
did, in fact, request that the veteran submit all evidence in 
his possession that pertained to his claims of service 
connection.  The veteran has consistently identified relevant 
VA medical records and has requested that these records be 
obtained and associated with the claims file.  The veteran 
has not indicated in any correspondence to the RO that he has 
any pertinent treatment records in his possession.  As such, 
the Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  In the November 2004 letter, 
he was specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claims prior to the May 2004 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has been asked to submit all evidence in 
his possession that pertains to his claims.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

The veteran essentially contends that he has current squamous 
cell carcinoma, melanoma, a prostate condition and COPD due 
to in-service exposure to ionizing radiation and/or in-
service asbestos exposure.  

The veteran's claims file reveals that the veteran served 
aboard the USS Fulton (AS-011) during service.  A DD Form 
1141 associated with the service medical records documents 
that the veteran was monitored for exposure to ionizing 
radiation from December 12, 1960 to January 9, 1961, and from 
June 1, 1962 to July 1, 1962.  The total dose was shown as 
.020 rem.  

The veteran's service medical records are negative for 
complaints, findings or diagnoses of any cancers, respiratory 
disorders, and/or a prostate condition.  

The claims file contains private treatment records from 1999 
noting a big scar on the veteran's back, from a history of 
melanoma that was removed.  

Current medical records indicate that the veteran has a 
diagnosis of severe COPD secondary to a long history of 
smoking.  Chest x-rays from 2001 and  2002 reveal severe 
pulmonary emphysema.  The current medical evidence of record 
also reveals a diagnosis of invasive well-differentiated 
keratinizing squamous cell carcinoma, as revealed on a biopsy 
of the laryngeal surface of the epiglottis.  

Although a May 2001 VA treatment record notes that the 
veteran reported a history of prostatitis, the medical 
evidence of record does not show treatment for a current 
disability involving the prostate.  

A July 2002 VA primary care clinic annual review report notes 
that the veteran reported that all of his tests had shown him 
free of the throat cancer since his radiation treatment in 
December 2001.  

An October 2003 letter from the veteran's private doctor 
notes that he treated the veteran in 1999.  At that time, he 
had diagnosed the veteran with acute asthmatic bronchitis and 
severe COPD with pulmonary emphysema.  His pulmonary 
functions had revealed mild obstructive lung disease with 
significant response to bronchodilator.  There was a 
significant increase in the residual volume and marked 
decrease in diffusion capacity.  The doctor concluded that 
that was basically severe pulmonary emphysema.  The doctor 
also noted that the veteran had been a very heavy smoker.  
The doctor also indicated that the veteran's chest x-rays 
revealed hyperinflation, chronic increased broncho-vascular 
marking and some fibrotic changes in the perihilar area.  The 
doctor did not see any pleural calcification, and 
specifically noted that it was not very clear to him whether 
those findings were related to asbestos.  The doctor noted 
that the veteran was in the Navy from 1959 -1963 and that he 
reported exposure to asbestos and radiation; however, the 
doctor noted that it was only circumstantial evidence, and 
that radiologically, he did not see significant changes of 
asbestosis.  

The veteran was admitted to a private hospital in January 
2004 subsequent to an Emergency Room visit for acute 
respiratory failure with acute CO2 narcosis.  The veteran was 
admitted to the intensive care unit in the middle of the 
night with increasing shortness of breath, and productive 
cough.  A chest x-ray showed typical severe COPD, 
predominantly emphysema, pneumonia.  

A March 2004 VA chest x-ray noted moderately severe diffuse 
pulmonary emphysema.  Perihilar fibrosis with signs of 
chronic bronchitis were also noted.  Finally, focal evidence 
of scarring of the left perihilar lung was noted.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, under 38 U.S.C.A. § 1131 (West 2002), it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  



A.  Exposure to Ionizing Radiation

Regarding the veteran's assertions that his cancer(s), 
respiratory disorder(s) and prostate condition were secondary 
to radiation exposure, the Board observes that service 
connection for a disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods. 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  

First, service connection can be established by submitting 
evidence that the veteran was a radiation-exposed veteran who 
suffered from a disease which is listed as one of the 15 
types of cancer that are presumptively service connected in 
accordance with 38 U.S.C.A. § 1112(c) (West 2002) and 38 
C.F.R. § 3.309(d) (2004).

Second, service connection can be established by submitting 
evidence that the disease is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2004) that are 
service connected if sufficient radiation exposure is shown.  

Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2004).  
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(d) (2004).  VA regulations prescribe that the 
occupation of Hiroshima and Nagasaki by U. S. forces means 
official military duties within 10 miles of the city limits.  
See 38 C.F.R. § 3.309(d)(3)(vi) (2004).  "Onsite 
participation" is defined at 38 C.F.R. § 3.309(d)(3)(iv) 
(2004).  

To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
If any of the foregoing three requirements has not been met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation will not be granted under 
section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) (2004).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2004). In addition, the provisions of 38 C.F.R. § 
3.11(b)(5)(iv) provide that to warrant service connection for 
skin cancer, it must become manifest five years or more after 
exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2004).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).

If a claim is based on a disease other than one of those 
listed, VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2004).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii) (2004).

In the instant case, the veteran's invasive well 
differentiated keratinizing squamous cell carcinoma of the 
laryngeal surface of the epiglottis was diagnosed about 40 
years after occupational exposure to ionizing radiation.  
Although the veteran reported treated for melanoma of the 
trunk in 1984, the veteran has not submitted medical records 
of such treatment, and there is no evidence of a current 
diagnosis of melanoma of the trunk.  Nonetheless, if the 
veteran's assertions are credible, then the veteran's 
melanoma would have been diagnosed about 23 years after 
occupational exposure to ionizing radiation.  

Invasive well-differentiated keratinizing squamous cell 
carcinoma of the laryngeal surface of the epiglottis and 
history of melanoma of the trunk are not diseases listed in 
38 C.F.R. § 3.309(d) for which service connection is presumed 
if diagnosed in a "radiation-exposed veteran."  Moreover, 
the veteran's military service did not include participation 
in a "radiation-risk activity" as defined in 38 C.F.R. 
§ 3.309.

The Board notes, however, that the veteran's squamous cell 
carcinoma of the throat and his claim of melanoma are 
considered radiogenic diseases, as defined in 
38 C.F.R. § 3.311(b)(2) (2004).  The Board further observes 
that a claim based on exposure to ionizing radiation will be 
referred to the Under Secretary for Benefits (also referred 
to as the Under Secretary of Health), for consideration as to 
whether the veteran was exposed to ionizing radiation and 
subsequently developed a radiogenic disease which first 
became manifest as follows: bone cancer within 30 years of 
exposure, leukemia at any time after exposure, posterior 
subcapsular cataracts six months or more after exposure, and 
other radiogenic diseases five or more years after exposure.  
38 C.F.R. § 3.311(b)(1) (2004).  Thus, because the veteran's 
cancers and other claimed radiogenic diseases became manifest 
more than five years after his discharge from service, and 
because the veteran has maintained that his cancers are 
related to exposure to radiation in service the RO referred 
the case to the Under Secretary of Health for preparation and 
assessment of a dose estimate, and an opinion as to the 
relationship between exposure to ionizing radiation and the 
development of invasive well-differentiated keratinizing 
squamous cell carcinoma of the laryngeal surface of the 
epiglottis and history of melanoma of the trunk.  

Specifically, in an April 2004 memorandum, the RO requested 
that the Under Secretary of Health review the records and 
prepare a dose estimate, to the extent feasible, using all 
available methodologies.  Upon preparation of a dose 
estimate, the RO requested that the Under Secretary of Health 
provide an opinion as to whether it was likely, unlikely, or 
at least as likely as not, that the veteran's invasive well-
differentiated keratinizing squamous cell carcinoma of the 
laryngeal surface of the epiglottis and history of melanoma 
of the trunk were the result of his occupational exposure to 
ionizing radiation during service.  

In response to the RO's request, the Chief Public Health and 
Environmental Hazards Officer prepared a Memorandum in April 
2004 noting the following:

Based on the veteran's DD Form 1141, it was estimated that he 
was exposed to a dose of ionizing radiation during military 
service of 0.020 rem.  The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
cancer of the larynx.  The sensitivity of the larynx to 
radiation carcinogenesis appeared to be relatively low and no 
significant excess of such cancers had been found in Japanese 
A-bomb survivors or other populations exposed to doses in the 
range below 100 rads.  

The Memorandum further noted that the interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the larynx.  In accordance with guidance 
on utilizing the NIOSH IREP, the cancer model for other 
respiratory was used.  The computer software calculated a 99-
percentile value for the probably of causation of 0.02 
percent.  

The Memorandum noted that the CIRRPC report did not provide 
screening doses for skin cancer.  Skin cancer, it was noted, 
was usually attributed to ionizing radiation at high doses, 
e.g., several hundred rads.  Excess numbers of basal cell 
cancers had also been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas.  
An increased risk for basal cell but not squamous cell skin 
cancers had been seen in atomic bomb survivors.  

According to the Memorandum, the risk of malignant melanoma 
from exposure to ionizing radiation was not clear.  Some 
clinical studies suggested that high radiation-therapy doses 
may cause that form of skin cancer; however, national and 
international publications on radiation risk did not give 
explicit risk factors for radiation-induced malignant 
melanomas or state that the association was equivocal.  Those 
reports were based on large epidemiological studies.  Among 
Japanese atomic bomb survivors, a large excess relative risk 
point estimated for malignant melanomas was found but that 
was statistically nonsignificant and the confidence interval 
was extremely wide.  If the central value for the excess 
relative risk from the study involving Japanese atomic bomb 
survivors was utilized, it is estimated that there is a less 
than 1 percent likelihood that malignant melanoma would be 
caused by the radiation dose to which the veteran was 
exposed.  

The Memorandum indicated that the NIOSH IREP was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the malignant melanoma.  That computer 
software calculated a 99-percentile value for the probability 
of causation of 0.24 percent.  

Finally, in light of the above noted findings, the Public 
Health and Environmental Hazards Office opined that it was 
unlikely that the veteran's squamous cell carcinoma of the 
laryngeal surface of the epiglottis, or melanoma, could be 
attributed to exposure to ionizing radiation during service.  

In light of foregoing, including the April 2004 opinion of 
the Public Health and Environmental Hazards Office, the RO 
determined that there was no reasonable possibility that the 
veteran's squamous cell carcinoma of the laryngeal surface of 
the epiglottis or melanoma, could be attributed to exposure 
to ionizing radiation.  

The Board concludes, based on the evidence of record, 
including the veteran's dose estimate, his current medical 
disabilities, and the competent medical opinion from the 
Chief Public Health and Environmental Hazards Office, that it 
is not at least as likely as not that the veteran's squamous 
cell carcinoma of the laryngeal surface of the epiglottis was 
incurred as a result of in-service radiation exposure.  As 
the preponderance of the evidence is against the claim, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, with regard to the veteran's claim of service 
connection for melanoma, the record does not reflect that the 
veteran has a current disability of melanoma.  As noted, 
under 38 U.S.C.A. § 1131, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The RO requested 
that the veteran provide medical evidence to support his 
claims, but the veteran did not submit evidence showing a 
current melanoma disability.  The Board is aware that VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
As the veteran has not shown a current disability of 
melanoma, the claim of service connection for melanoma must 
be denied.  

With regard to the veteran's claim of entitlement to service 
connection for a lung disability, the Board notes that COPD 
is not listed as a radiogenic disease and the veteran has not 
submitted any competent scientific evidence that it is a 
radiogenic disease.  Thus, service connection for a lung 
disorder must be considered under the regulations for direct 
service connection and will be discussed below in the section 
dealing with asbestos exposure.

The veteran also asserts that he has a current prostate 
condition that was incurred as a result of in-service 
radiation exposure.  At the outset, the Board notes that the 
veteran has not provided any competent medical evidence to 
show that he has a current prostate disability, despite being 
notified that the evidence necessary to substantiate a claim 
of service connection must include evidence of a current 
disability.  While the medical evidence of record notes that 
the veteran reported a history of prostatitis, there is no 
medical evidence of record indicating that the veteran has a 
current prostate disability.  Under 38 U.S.C.A. § 1131, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  As a current prostate disability has not been 
shown, service connection must be denied.  

B.  Asbestos

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1). 

In this case, the veteran reported that he was exposed to 
asbestos during Naval service.  However, even if it is 
conceded that the veteran was exposed to asbestos, he has not 
been diagnosed with a lung disability that is specifically 
associated with asbestosis exposure or which is considered 
asbestosis.  The medical evidence of record shows severe 
chronic obstructive pulmonary disease with emphysema, but 
radiographic changes indicative of asbestos exposure such as 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum have never been shown.  

Furthermore, although the medical evidence indicates that the 
veteran currently has COPD; service connection requires a 
relationship between such current disability and the alleged 
exposure during service, and this has not been shown.  The 
veteran's private doctor indicated that evidence of asbestos 
exposure was circumstantial and that it did not appear clear 
that the veteran had a disability as based on x-ray findings 
that was related to asbestos exposure.  Moreover, the medical 
evidence of record has consistently indicated that the 
veteran's COPD was secondary to a long history of smoking.  

On review, the preponderance of the evidence is against the 
finding that the veteran currently has COPD that is due to 
radiation and/or asbestos exposure during service.  
Accordingly, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for squamous cell carcinoma, laryngeal 
surface of the epiglottis, is denied.  

Service connection for claimed melanoma is denied.  

Service connection for a claimed prostate disability is 
denied.  

Service connection for COPD is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


